





March 13, 2007




Trinity Investment, G.P.

c/o Cagan McAfee Capital Partners, LLC

10600 N. De Anza Blvd., Suite 250

Cupertino, CA 95014

Attention: Laird Q. Cagan




Re:

TWL Corporation




Dear Sir/Madam:




Reference is hereby made to that certain Securities Purchase Agreement (the
“Agreement”), dated March 31, 2006, by and among TWL Corporation (the “Company”)
and Palisades Master Fund LP (“Palisades”), the 15% Senior Secured Convertible
Debenture due March 31, 2010 (the “Debenture”) issued by the Company to
Palisades, the Registration Rights Agreement dated March 31, 2006 entered into
by and among the Company and Palisades (the “RR Agreement”), and such other
Transaction Documents (as defined in the Agreement) entered into in connection
with the Agreement (collectively the “Financing Documents”). Furthermore,
reference is hereby made to a certain Stock and Debenture Transfer Agreement
dated February 13, 2007 entered into by and among Palisades, Laird Q. Cagan
(“Cagan”) and the Company, and to a certain Stock and Debenture Transfer
Agreement dated February 28, 2007 entered into by and among Cagan, Trinity
Investment, G.P. (“TIGP”) and the Company, pursuant to the terms of which the
Financing Documents and those certain letter agreements dated July 27, 2006 and
July 31, 2006 entered in by and between the Company and PEF Advisors on behalf
of Palisades were ultimately transferred and assigned to TIGP. All capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Debenture, the RR Agreement and/or the Agreement.




The Company is currently contemplating entering into a Purchase Agreement (the
“SPA”) and related financing documents with certain accredited investors (the
“Investors”) pursuant to which the Investors have agreed to purchase from the
Company up to $8,500,000 principal amount of its 15% Convertible Debentures, of
which $4,500,000 was received by the Company on March 31, 2006 (the “March 2006
Debt”) on the terms substantially similar to those set forth in the Agreement
and the Financing Documents. As such, the Company respectfully requests your
prior written consent to, and waiver of, the following provisions:




The undersigned hereby irrevocably agrees to waive (i) all Events of Default as
defined in the Debenture, including but not limited to, those set forth in
Section 8 of the Debenture that have occurred as of the date of this Letter
Agreement (the “Defaults”), (ii) all payments owed by the Company as of the date
of this Letter Agreement pursuant to Section 2 of the RR Agreement, and (iii)
any remedies available as of the date of this Letter Agreement upon the
occurrence of the Defaults as would be applicable via the terms of the
Debenture, the RR Agreement or the Agreement; provided that, except as set forth
in this Letter Agreement, the Undersigned does not agree to waive in the future
any of their rights to (i) declare an Event of Default, (ii) receive payments as
provided under the RR Agreement, or (iii) any of the associated remedies as
would otherwise be applicable under the terms of the Debenture, the RR Agreement
or the Agreement.




The undersigned hereby further irrevocably consents to the Company entering into
the SPA and related financing documents with the Investors pursuant to which the
Investors have





--------------------------------------------------------------------------------










agreed or will agree to purchase from the Company up to $4,000,000 of additional
15% convertible debentures in the form substantially similar to the Debentures.




Except as expressly waived and amended hereby, all of the terms and provisions
of the Agreement, the Debenture, the RR Agreement and the Transaction Documents
are, and shall remain, in full force and effect, unless agreed to otherwise in
writing by the parties.




This Letter Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered (including by
facsimile) to the other parties.




Please acknowledge your understanding of and agreement with the foregoing by
signing this Letter Agreement in the spaces provided below.




 

TWL CORPORATION

 

 

 

 

 

By:  /s/ Dennis J. Cagan_____

 

Name: Dennis J. Cagan

 

Title: Chief Executive Officer




 

AGREED AND ACKNOWLEDGED

THIS 13th DAY OF MARCH 2007




TRINITY INVESTMENT, G.P.

 

 

 

 

 

By: /s/ Laird Q. Cagan

 

Name: Laird Q. Cagan

 

Title:   Managing General Partner

 





















